Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2022

                                      No. 04-22-00582-CV

                                IN THE INTEREST OF T.J.B.

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI19887
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On October 25, 2022, we ordered appellant to provide written proof stating he either paid
the district clerk’s fee or made arrangements satisfactory to the district clerk to pay the fee. On
October 27, 2022, we further ordered appellant to provide written proof showing he properly
requested the correct court reporter to prepare the reporter’s record. We also required appellant’s
response to show he either paid the court reporter’s fee or made arrangements with the court
reporter to pay the fee. On November 2, appellant filed sufficient responses to our orders, and on
November 9, 2022, the district clerk filed the clerk’s record. We therefore order the court
reporter, Herminia Torres, to file the reporter’s record by December 14, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court